Case 1:19-cv-09365-AKH Document 1-30 Filed 10/09/19 Page 1 of 2

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
Xx

 

In the Matter of the Petition of Dalia Genger, as Trustee of
New York County S: ‘

the Orly Genger 1993 Trust, Created by Trust Agreement MISC pleats Oe ee Court

Dated December 13, 1993 between ARIE GENGER, APR 25 20 18

as Grantor, and LAWRENCE M. SMALL and FILE

SASH A. SPENCER, as Trustees, to Turnover Property Clerk LED

o the Orly Genger 1993 Trust.

 

 

 

 

 

 

DALIA GENGER,
Trustee of the Orly Genger 1993 Trust,
Petitioner, Index No. 2008-0017/E
-against-

ORLY GENGER, ARIE GENGER, GLENCLOVA

INVESTMENT COMPANY, TR INVESTORS, LLC AFFIRMATION OF
NEW TR EQUITY I, LLC, NEW TR EQUITY II, LLC, SERVICE OF
TRANS-RESOURCES, LLC, AS SUCCESSOR TO AMENDED PETITION
TRANS-RESOURCES, INC., ARNOLD BROSER,

DAVID BROSER, JOHN DOES. 1-20, and

JANE DOES 1-20,

Respondents,

 

Judith Bachman, an attorney duly admitted to practice before the Courts of the State of New
York, affirms under the penalties of perjury that: on April 16, 2018, the undersigned served the
within Amended Petition, with supporting papers, on the attorneys set forth below at their respective
addresses set forth below, by depositing one (1) true copy of the same, enclosed in a postpaid,
properly addressed overnight mail wrapper, in an official depository of Federal Express located
within New York State.
John Boyle
Skadden, Arps, Slate, Meagher & Flom

4 Times Square
New York, New York
Case 1:19-cv-09365-AKH Document 1-30

Michael P. Bowen
Kasowitz, Benson
1633 Broadway

New York, New York

Mitchell D. Goldberg

The Freyberg Law Group

950 Third Avenue, 32" Floor
New York, New York

Leon Friedman
685 Third Avenue, 25" Floor
New York, New York

John DellaPortas

Kelley Drye & Warren LLP
101 Park Avenue

New York, New York 10178

Dated: April 16, 2018
New City, New York

Filed 10/09/19 Page 2 of 2

 

ith Bachman
